DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 June 2022 has been entered.
Response to Amendment
The amendments filed 03 June 2022 have been entered. Applicant’s amendments have overcome each and every objection to the drawings and specification as well as each and every rejection under 35 U.S.C. 101 and 35 U.S.C. 112(b) previously set forth in the Office Action mailed 03 March 2022. Claims 1-4 are currently pending.
Claim Objections
Claim 2 is objected to because of the following informalities:  "second magnitude" in line 7 should be --the second magnitude--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the first magnitude” and “the first compression” for the first time in line 12 of the claim. There is insufficient antecedent basis for each of these limitations.
Claim 2 recites the limitation “obtain, from the collection data, an average correlation which is an average of a plurality of the correlations obtained by the processor; and calculate the second chest compression depth of a compression operation performed after the average correlation has been calculated”. There is insufficient clarity in this limitation. It is not clear how the second chest compression depth is calculated after the average correlation has been calculated; as a result, it is not clear how an average correlation of a plurality of correlations could be obtained when only a single correlation could have been obtained at that point in time. The claim is currently interpreted as relating to a subsequent chest compression depth being calculated after the average correlation has been calculated from a plurality of previous correlations, such that the subsequent chest compression depth is calculated after a plurality of previous chest compressions.
Claim 4 recites the limitation “the first magnitude” and “the first compression” for the first time in line 13 of the claim. There is insufficient antecedent basis for each of these limitations.
Claims 2 and 3 are additionally rejected under 35 U.S.C. 112(b) as indefinite due to their dependence on claim 1, which has been rejected as indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and  3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kandori (U.S. 20130226049 A1) in view of Nysaether (U.S. 20080208082 A1), further in view of Woerlee (WO 2009077967 A1).
Regarding claim 1, Kandori teaches a compression depth calculating device which calculates a compression depth as a size of a recess of a compressed target (Paragraph 0001—technology for calculating a compression depth, which is a magnitude or depth of a depression of an object being compressed) for cardiopulmonary resuscitation (Paragraph 0004), the device comprising: a first sensor which detects an acceleration of a movement of a compressed part of the target due to a compression operation (Paragraph 0012—includes an acceleration sensor configured to detect the acceleration of the movement of the compressed portion of the object); a second sensor which outputs information corresponding to a magnitude of a compression on the compressed part of the target due to the compression operation (Paragraph 0012—a magnetic sensor or a pressure sensor configured to output information according to the magnitude of compression with respect to the compressed portion of the object); a processor (Processing unit 23, Fig. 1) configured to obtain, from collection data, a correlation between a first compression depth based on the first acceleration acquired from the first sensor (Paragraph 0013—compares the information from the two sensors and outputs a result of comparison…), and the information corresponding to the first magnitude of the compression acquired from the second sensor the correlation between the first compression depth and the information corresponding to the first magnitude of the first compression (Paragraphs 0062-0064—the waveform comparing unit compares the outputs of the two sensors...; waveform comparing unit 232 receives the output of the acceleration sensor 13 as well as information relating to the magnitude of the compression from sensor 19, Fig. 1); calculate a second chest compression depth of a second compression operation (Paragraphs 12-13; calculating unit 233, determining unit 234, Fig. 1) performed after the correlation has been calculated, during a cardiopulmonary resuscitation operation (Paragraph 75—can calculate compression depth on basis of displacement waveform which results from the comparison of the sensor information; Correlations may be calculated for multiple compressions, such that some compression operations occur after a correlation has been calculated for a prior compression operation (s) and compressions are ongoing, Fig. 11-12), based on the information corresponding to a first magnitude of compression of the first compression operation acquired from the second sensor and the correlation (Paragraph 75—can calculate compression depth on basis of displacement waveform which results from the comparison of the sensor information; Fig. 11-12). 
While Kandori does not specifically teach use of the second-order integration of the acceleration information, it instead utilizes a second-order differential of the second sensor information relating to displacement, such that the information received from both the first and second sensor is dimensionally compatible and may be correlated. Kandori explicitly mentions that prior art has established the use of a second-order integration of acceleration information as a means of creating dimensionally compatible forms of the same sensor signals, however in the form of a displacement rather than an acceleration (Paragraph 0007) and discloses experimentation utilizing this method rather than the second-differential method (Figures 6 and 9 illustrate the second-order integration of the acceleration waveform being used rather than second-order differentiation of the magnetic displacement). 
Nysaether teaches a system for accurately determining CPR chest compression depth in real time which obtains a depth signal by filtering an acceleration signal and then double integrating the signal (Paragraphs 0027-0029) and then combining the result with a compensation signal to determine the compression depth (Paragraphs 0011-0012) in order to overcome improve the accuracy of known forms of compression depth systems which utilize double integration (Paragraphs 0008-0010). It would have been obvious to one having ordinary skill in the art at the time of filing to substitute the second-order displacement differentiation of Kandori with the acceleration filtering and double integration of Nysaether in order to provide a well-known alternative method of depth calculating which overcomes the known accuracy issues associated with a double-integration-only method. While Kandori discusses the increased error which may result from using a general second-order integration method, Nysaether provides means for overcoming this error through the inclusion of additional filtering, such that the particular solution of Nysaether is not taught away by Kandori.
Kandori further teaches the device utilizing a spring constant K1 roughly equivalent to that of a body (Paragraphs 0033-0034—the body B is considered to be approximately a spring; Fig. 2) in modelling the information corresponding to the magnitude of the compression and additionally teaches the spring constant or hardness of a body or object may be estimated (Paragraph 0083, 0087) and that the spring constant may change (Paragraph 0093). Nysaether teaches that a compression force signal where the spring constant and damping constants of the chest may be constants or variable with depth and thus nonlinear. Woerlee teaches a system and method for automatic CPR (Abstract) wherein it is described that a human thorax may be modeled by a combination of mechanical springs and dampers where the spring constant and the damping constant are dependent on the compression depth and are thus nonlinear (Col. 3, lines 19-23; Col. 4, lines 9-19—the spring constant may be estimated on the basis of the final displacement and applied force using an nth order polynomial where the order is typically 3 to 5 and thus not linear; Fig. 5). As Kandori teaches modeling the system using a body as one spring in the system, it would have been obvious to one having ordinary skill in the art at the time of filing to utilize a nonlinear estimation of Woerlee as a simple substitution for the spring constant K1 of the system of Kandori with Nysaether in order to more accurately estimated the spring constant of a body.
Kandori additionally teaches that adequate compression depth is required to provide compressions that are not too weak and yet are not so great that they cause damage (Paragraph 0005), where low and high threshold compression depths may be provided on this basis (Paragraph 0052), and guidance may be provided if the calculated compression depth exceeds a higher threshold or fails to meet a lower threshold (Paragraphs 0077-0078), such that the chest compression depth may be compared to a threshold chest compression depth and a notification may be provided to the user based on the result of the comparison. Nysaether additionally teaches that it is typical for CPR feedback systems to compare compression depths and rates during chest compressions with accepted guideline limits in order to provide feedback (Paragraph 0003).
Regarding claim 3, Kandori, Nysaether, and Woerlee teach the compression depth calculating device according to claim 1. Kandori additionally teaches wherein the second sensor is a magnetic sensor (Magnetic sensor 19, Fig. 1-2); the magnetic sensor includes: a fixed section that is fixed to the compressed part of the target (fixed portion 15, Fig. 2); a movable section that is provided in an opposed position to the fixed section so as to be movable in a direction of the compression (Movable portion 14, Fig. 2); a magnetic field generating section that generates a magnetic field (Paragraph 0032—magnetic field generating means; Transmitter coil 12, Fig. 1-2); and a magnetic field detecting section that detects the magnetic field (Paragraph 0032—magnetic field sensing means; receiver coil 11, Fig. 1-2); the magnetic field generating section is provided in one of the fixed section and the movable section (Transmitter coil 12 on fixed portion 15, Fig. 2), and the magnetic field detecting section is provided in the other of the fixed section and the movable section (receiver coil 11 on movable portion 14, Fig. 2); the first sensor is disposed in the fixed section (acceleration sensor 13 on fixed portion 15, Fig. 2); and the magnetic field generating section, the magnetic field detecting section, and the first sensor disposed in the fixed section are arranged side by side in the direction of the compression (Positions of transmitting coil 12, receiver coil 11, and acceleration sensor 13, Fig. 2).
Regarding claim 4, Kandori teaches a method for operating a compression depth measurement device that calculates a compression depth as a size of a recess of a compressed target (Paragraph 0001—technology for calculating a compression depth, which is a magnitude or depth of a depression of an object being compressed) for cardiopulmonary resuscitation (Paragraph 0004), the method comprising: placing the compression depth measurement device between a chest of the compressed target and hands of a rescuer (Paragraph 0011—measuring apparatus to be mounted on the object; Paragraph 0004—compression is performed by a compressing person using both hands; Fig. 2—the device may be placed between the source of force F, which may be the hands, and the body B); receiving an acceleration of a movement of a compressed part of the target due to a compression operation from a first sensor (Paragraph 0012—includes an acceleration sensor configured to detect the acceleration of the movement of the compressed portion of the object); receiving information corresponding to a magnitude of a compression on the compressed part of the target due to the compression operation from a second sensor (Paragraph 0012—a magnetic sensor or a pressure sensor configured to output information according to the magnitude of compression with respect to the compressed portion of the object); obtaining, from collection data, a correlation between a first compression depth based on the first acceleration acquired from the first sensor (Paragraph 0013—compares the information from the two sensors and outputs a result of comparison…), and the information corresponding to the first magnitude of the compression acquired from the second sensor the correlation between the first compression depth and the information corresponding to the first magnitude of the first compression (Paragraphs 0062-0064—the waveform comparing unit compares the outputs of the two sensors...; waveform comparing unit 232 receives the output of the acceleration sensor 13 as well as information relating to the magnitude of the compression from sensor 19, Fig. 1); calculating a second chest compression depth of a second compression operation (Paragraphs 12-13; calculating unit 233, determining unit 234, Fig. 1) performed after the correlation has been calculated, during a cardiopulmonary resuscitation operation (Paragraph 75—can calculate compression depth on basis of displacement waveform which results from the comparison of the sensor information; Correlations may be calculated for multiple compressions, such that some compression operations occur after a correlation has been calculated for a prior compression operation (s) and compressions are ongoing, Fig. 11-12), based on the information corresponding to a first magnitude of compression of the first compression operation acquired from the second sensor and the correlation (Paragraph 75—can calculate compression depth on basis of displacement waveform which results from the comparison of the sensor information; Fig. 11-12). 
Kandori additionally teaches that adequate compression depth is required to provide compressions that are not too weak and yet are not so great that they cause damage (Paragraph 0005), where low and high threshold compression depths may be provided on this basis (Paragraph 0052), and guidance may be provided if the calculated compression depth exceeds a higher threshold or fails to meet a lower threshold (Paragraphs 0077-0078), such that the chest compression depth may be compared to a threshold chest compression depth and a notification may be provided to the user based on the result of the comparison. Kandori further teaches performing, by the rescuer, a compression operation on the compressed target based on the notification (Paragraph 0069-0070, 0077-0078—the use is prompted to alter their compressions to be softer or stronger based on the calculations).
While Kandori does not specifically teach use of the second-order integration of the acceleration information, it instead utilizes a second-order differential of the second sensor information relating to displacement, such that the information received from both the first and second sensor is dimensionally compatible and may be correlated. Kandori explicitly mentions that prior art has established the use of a second-order integration of acceleration information as a means of creating dimensionally compatible forms of the same sensor signals, however in the form of a displacement rather than an acceleration (Paragraph 0007) and discloses experimentation utilizing this method rather than the second-differential method (Figures 6 and 9 illustrate the second-order integration of the acceleration waveform being used rather than second-order differentiation of the magnetic displacement). 
Nysaether teaches a system for accurately determining CPR chest compression depth in real time which obtains a depth signal by filtering an acceleration signal and then double integrating the signal (Paragraphs 0027-0029) and then combining the result with a compensation signal to determine the compression depth (Paragraphs 0011-0012) in order to overcome improve the accuracy of known forms of compression depth systems which utilize double integration (Paragraphs 0008-0010). It would have been obvious to one having ordinary skill in the art at the time of filing to substitute the second-order displacement differentiation of Kandori with the acceleration filtering and double integration of Nysaether in order to provide a well-known alternative method of depth calculating which overcomes the known accuracy issues associated with a double-integration-only method. While Kandori discusses the increased error which may result from using a general second-order integration method, Nysaether provides means for overcoming this error through the inclusion of additional filtering, such that the particular solution of Nysaether is not taught away by Kandori.
Kandori further teaches the device utilizing a spring constant K1 roughly equivalent to that of a body (Paragraphs 0033-0034—the body B is considered to be approximately a spring; Fig. 2) in modelling the information corresponding to the magnitude of the compression and additionally teaches the spring constant or hardness of a body or object may be estimated (Paragraph 0083, 0087) and that the spring constant may change (Paragraph 0093). Nysaether teaches that a compression force signal where the spring constant and damping constants of the chest may be constants or variable with depth and thus nonlinear. Woerlee teaches a system and method for automatic CPR (Abstract) wherein it is described that a human thorax may be modeled by a combination of mechanical springs and dampers where the spring constant and the damping constant are dependent on the compression depth and are thus nonlinear (Col. 3, lines 19-23; Col. 4, lines 9-19—the spring constant may be estimated on the basis of the final displacement and applied force using an nth order polynomial where the order is typically 3 to 5 and thus not linear; Fig. 5). As Kandori teaches modeling the system using a body as one spring in the system, it would have been obvious to one having ordinary skill in the art at the time of filing to utilize a nonlinear estimation of Woerlee as a simple substitution for the spring constant K1 of the system of Kandori with Nysaether in order to more accurately estimated the spring constant of a body.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kandori (U.S. 20130226049 A1) in view of Nysaether (U.S. 20080208082 A1), further in view of Woerlee (WO 2009077967 A1), further in view of Kaufman (US 20170273864 A1).
Regarding claim 2, Kandori teaches the compression depth calculating device according to claim 1. Kandori additionally teaches the calculation of a compression depth of a compression operation performed after a correlation has been calculated for a previous compression operation (Paragraph 75—can calculate compression depth on basis of displacement waveform which results from the comparison of the sensor information; Correlations may be calculated for multiple compressions, such that some compression operations occur after a correlation has been calculated for a prior compression operation (s), Fig. 11-12).  
However, Kandori does not specifically teach obtaining an average correlation which is an average of a plurality of the correlations obtained by the first calculation section. Kaufman teaches a system and method for providing feedback to a rescuer performing CPR (Abstract) which calculates information such as compression depth (Paragraph 0004—may monitor quality of some components of CPR as it is being performed, such as by monitoring depth of chest compressions), wherein the system may display present a compression quality score which depends on the compression depth and which may be a running average of the current score and the previous three scores (Paragraphs 0118-0119).  The combination of Nysaether and Kandori with Kaufman would thus teach obtaining an average correlation which is an average of a plurality of the correlations obtained by the first calculation section, as Kaufman teaches obtaining averages of a score which depends on compression depth from previous compressions and Kandori teaches calculation of a correlation as well as calculating values for multiple compressions, such that a combination could calculate the average. Furthermore, the combination would thus additionally teach the processor calculates a compression depth of a compression operation performed after the average correlation has been calculated, based on information corresponding to a magnitude of compression of the compression operation acquired from the second sensor and the average correlation, when the compression operation is performed after the average correlation has been calculated. It would have been obvious to one having ordinary skill in the art at the time of filing to combine the device of Kandori with the averaging of Kaufman in order to predictably improve the accuracy of the depth calculation while reducing unnecessary indicators of deviations or ‘bad’ compressions by eliminating the effects of singular, minor deviations through averaging and instead focusing on lingering or large deviations which would noticeably alter the average.
Response to Arguments
Applicant's arguments filed 03 June 2022 with respect to the rejection of claims 1-3 under 35 U.S.C. 101 have been fully considered and are persuasive. In particular, the inclusion of the additional limitation “calculate, during a cardiopulmonary resuscitation operation, a second chest compression depth”, which cannot practically be performed in the human mind within the allotted time and is thus not a mental process, serves to integrate the remaining abstract idea of “compare the second chest compression depth to a threshold chest compression depth” into a practical application, along with the additional limitations that serve as insignificant extra-solution activity.
The rejection of claims 1-3 under 35 U.S.C. 101 is withdrawn.
Applicant’s arguments, see pages 8-10 of applicant's remarks, filed 03 June 2022, with respect to the rejection(s) of claim(s) 1 and 4 under 35 U.S.C 103 have been fully considered and are not persuasive.  
Applicant’s arguments that Kandori teaches away from the use of second order integration is not persuasive. Kandori teaches away from the use of second order integration alone due to lack of accuracy; however, Nysaether specifically teaches use of second order integration with a compensation signal for overcoming the known accuracy problems with double integration methods. While Kandori discusses the increased error which may result from using a general second-order integration method, Nysaether provides means for overcoming this error through the inclusion of additional filtering, such that the particular solution of Nysaether is not taught away by Kandori.
Additionally, applicant’s arguments that neither Kandori nor Nysaether discloses obtaining a correlation by utilizing a magnitude of the compression as well as the magnitude of the compression being modeled non-linearly is not persuasive. As discussed above in this action Woerlee teaches a system and method for automatic CPR (Abstract) wherein it is described that a human thorax may be modeled by a combination of mechanical springs and dampers where the spring constant and the damping constant are dependent on the compression depth and are thus nonlinear (Col. 3, lines 19-23; Col. 4, lines 9-19—the spring constant may be estimated on the basis of the final displacement and applied force using an nth order polynomial where the order is typically 3 to 5 and thus not linear; Fig. 5). As Kandori teaches modeling the system using a body as one spring in the system, it would have been obvious to one having ordinary skill in the art at the time of filing to utilize a nonlinear estimation of Woerlee as a simple substitution for the spring constant K1 of the system of Kandori with Nysaether in order to more accurately estimated the spring constant of a body.
The rejections of claims 1-4 under 35 U.S.C. 103 are thus maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791